Citation Nr: 1111006	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-34 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for chronic prostatitis.

2.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, including as secondary to the chronic prostatitis.

4.  Entitlement to service connection for hypertension, including as secondary to the psychiatric disorder.

5.  Entitlement to service connection for a stomach ulcer, including as secondary to the psychiatric disorder.

6.  Entitlement to service connection for a skin disorder, including as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1970 to September 1974.  He was stationed in or around Vietnam from May 1971 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which confirmed and continued a 10 percent rating for chronic prostatitis and denied SMC for loss of use of a creative organ.  This appeal is also from an October 2007 rating decision that denied service connection for a psychiatric disorder, hypertension, a stomach ulcer, and a skin disorder.

Because they require further development, the Board is remanding the claims for an increased rating for the chronic prostatitis and for service connection for an acquired psychiatric disorder, hypertension, a stomach ulcer, and a skin condition.  The remand of these claims to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  The Board is going ahead and deciding the remaining claim for SMC.


FINDING OF FACT

The most probative (competent and credible) evidence is against finding that the Veteran has lost use of a creative organ as the result of his service-connected prostatitis.


CONCLUSION OF LAW

The criteria are not met for SMC based on loss of use of a creative organ.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2005, January 2007, and August 2007.  These letters informed him of the evidence required to establish his claim for SMC based on loss of use of a creative organ and apprised him of his and VA's respective responsibilities in obtaining this supporting evidence.  These letters also complied with Dingess, as they additionally apprised him of the disability rating and downstream effective date elements of his claim, keeping in mind that SMC is a type of increased disability compensation at a "special" higher rate.


VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and VA treatment records.  Also obtained were his private medical records from Visalia Medical Center and L.D.G., M.D.  There is no indication of any outstanding records pertaining to this claim.  

VA also afforded the Veteran a medical examination in March 2006 to determine whether his erectile dysfunction (ED) - the basis of his claim for loss of use of a creative organ, was attributable to his service-connected prostatitis.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  So there is the needed medical nexus opinion on this determinative issue of causation.  Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA or Court.

II.  SMC for Loss of Use of a Creative Organ

As already alluded to, the Veteran alleges his ED is attributable to his 
service-connected chronic prostatitis.  And service connection would be warranted for the ED, on this alleged secondary basis, if it is shown to be proximately due to, the result of, or even aggravated by the service-connected chronic prostatitis.  38 C.F.R. § 3.310(a) and (b) (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But the preponderance of the medical and other evidence is against this notion that there is any such relationship or correlation between these conditions.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999) (all indicating that supporting medical nexus evidence generally is needed to associate a claimed condition with a service-connected disability).

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  Loss of use of one testicle will be established when examination by a board finds that:  (a) the diameters of the affected testicle are reduced to one-third of the corresponding diameters of the paired normal testicle, or (b) the diameters of the affected testicle are reduced to one-half or less of the corresponding normal testicle and there is alteration of consistency so that the affected testicle is considerably harder or softer than the corresponding normal testicle; or (c) if neither of the conditions (a) or (b) is met, when a biopsy, recommended by a board including a genitourologist and accepted by the Veteran, establishes the absence of spermatozoa.  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  38 C.F.R. § 3.350(a)(1)(i-ii).

The Veteran's STRs show no evidence of ED or any condition relating to his testicles.  His military service ended in September 1974.

His post-service treatment records show complaints of ED since October 2002.  There is no evidence of any condition specifically concerning his testicles, 
post-service, other than an elective vasectomy, a complaint of left testicle pain in June 1992, and a diagnosis of mild epididymitis in 1997.

A December 1993 treatment record states he reported a feeling of tightness after ejaculating and decreased force of his ejaculate.  An April 1994 treatment record indicates he did not have bloody ejaculate or pain post coitus.


A January 2002 letter from L.D.G., M.D., states he has treated the Veteran since 1992 for various genitourinary conditions such as renal calculi, inguinal hernia, prostatitis, prostatic calculi, irritative bladder symptoms, microhematuria, pyuria, epididymitis, and diverticulitis.

An October 2002 treatment record indicates the Veteran was able to achieve an erection for approximately two hours with Viagra.  He underwent a Midas Doppler with Trimix injection that indicated ED and poor blood flow.

During a December 2002 VA examination, the Veteran reported experiencing ED intermittently (on and off) for the prior ten years, meaning dating back to 1992 or thereabouts.  He was taking sildenafil and had an unsuccessful Caverjet injection resulting in priapism.

A June 2005 letter from Dr. L.D.G. reiterates he has been treating the Veteran for ED, and that it is more likely than not that these dysfunctions of a urologic nature are associated with the condition of prostatitis.

A March 2006 VA compensation examiner, however, concluded otherwise.  He mentioned that Dr. L.D.G. gave no mechanism by which chronic prostatitis would cause ED, noting also that he himself had been unable to find a link between chronic prostatitis and ED.  He acknowledged that chronic prostatitis may cause chronic pelvic pain, but he added there is insufficient evidence to establish that it causes ED, i.e., the inability to achieve or maintain an erection.

In balancing Dr. L.D.G.'s opinion against the March 2006 VA examiner's, the Board finds that the VA examiner's opinion is more probative and, thus, entitled to more evidentiary weight.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board); Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992) (VA decision makers have the responsibility to assess the credibility of evidence and determine the degree of weight to give the evidence).

The Board finds the March 2006 VA examiner's opinion more persuasive because Dr. L.D.G. gave no underlying medical rationale for his belief that the Veteran's chronic prostatitis caused his ED, and this is where most of the probative value of a medical nexus opinion is derived.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (wherein the Court indicated, "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Also, from the wording of his opinion, the March 2006 VA examiner considered the medical literature and authorities in this subject matter area before concluding that these two conditions are not generally linked.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

Since Dr. L.D.G. is making a correlation between two conditions that are not commonly held to be linked, a bare, conclusory, unsubstantiated statement without any rationale is not persuasive.  The March 2006 VA examiner's opinion that these conditions are not typically associated with each other, according to the medical literature, so also are not likely linked in this particular instance, is more persuasive than Dr. L.D.G.'s conclusory statement without any supporting rationale.

For these reasons and bases, it has not been established the Veteran has lost use of a creative organ (on account of his ED) as a result of a service-connected disability, namely, his chronic prostatitis.  The medical evidence addressing this determinative issue of causation is not about evenly balanced for and against the claim, so not in relative equipoise, in turn meaning there is no reasonable doubt to resolve in the Veteran's favor, and that his claim resultantly must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for SMC for loss of use of a creative organ is denied.


REMAND

The Veteran has filed other claims for a higher rating for his chronic prostatitis and for service connection for an acquired psychiatric disorder, hypertension, a stomach ulcer, and a skin condition.  These claims require more development, however, before being decided, so they must be remanded.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to assist includes conducting a thorough and comprehensive medical examination, especially where the available evidence is too old for an adequate assessment of the Veteran's current condition.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

The Veteran's March 2006 VA examination for his chronic prostatitis did not result in the findings needed to properly rate this disability.  His prostatitis has been rated under Diagnostic Code 7527 for prostate gland injuries, infections, hypertrophy, postoperative residuals.  38 C.F.R. § 4.115a.  This DC indicates the disability should be rated on residuals such as voiding dysfunction or urinary tract infection, whichever is predominant.

Voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  Ratings based on urine leakage, including continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence allow for a 20 percent rating if the Veteran is required to wear absorbent materials that must be changed less than two times per day.  Urine leakage requiring the wearing of absorbent materials that must be changed two to four times per day is evaluated as 40-percent disabling.  Lastly, urine leakage requiring the use of an appliance or the wearing of absorbent materials that must be changed more than four times per day is evaluated as 60-percent disabling.

Ratings based on urinary frequency allow for a 10 percent rating if the daytime voiding interval is between two and three hours, or awakening to void two times per night.  A 20 percent rating is provided if the daytime voiding interval is between one and two hours, or awakening to void three to four times per night.  Urinary frequency characterized by daytime voiding interval less than one hour, or awakening to void five or more times per night, warrants a 40 percent rating.  

Ratings based on obstructed voiding allow for a noncompensable (0 percent) rating for obstructive symptomatology with or without stricture disease requiring dilation 1 to 2 times per year.  A 10 percent rating is assigned if there is marked hesitancy, weak or slow stream or decreased force of stream.  Urinary retention requiring catheterization warrants a 30 percent rating.


Ratings based on urinary tract infections allow for a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is assigned for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management. 

So another examination is needed to ascertain whether the Veteran has urine leakage, frequency, or obstructed voiding, or recurrent urinary tract infections.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  The examiner must make findings consistent with rating these disabilities, such as whether the Veteran uses absorbent materials and how frequently he must change them; what his daytime voiding interval is and how many times he wakes up to void; whether he has weak stream or hesistancy; and whether he requires drug therapy or frequent hospitalizations for infections.

Regarding his claim for a psychiatric disorder, the Veteran is requesting service connection for depression and anxiety secondary to his service-connected prostatitis.  He also, in turn, is requesting service connection for hypertension and a stomach ulcer secondary to his psychiatric disorder.  So there is a posited chain link of causation between all of these claimed conditions.

A November 1970 treatment record, so from when he was in the military, shows the Veteran reported a problem with "nerves", constant fidgeting and claustrophia.  The examiner did not detect any sign of physical disease but observed the Veteran had a coarse tremor.  The examiner indicated he believed the Veteran would prove to have inadequate personality.  A February 1972 record indicated the Veteran was treated for violently kicking a pole and beating on a wall.  He was reported to have been drinking earlier that night.  He has reported that his service-connected prostate condition has caused him anxiety and depression since service.

The Veteran's STRs show his blood pressure was 118/70 when measured in August 1974, so the month prior to his discharge in September 1974.

A December 2005 private treatment record shows a blood pressure reading of 149/93 and a diagnosis of hypertension.  The Veteran claims that his service-connected prostatitis causes him anxiety, which, in turn, caused his hypertension.

The Veteran's STRs are completely unremarkable for any stomach-related complaints.  The report of his discharge examination in August 1974 indicates his abdomen and viscera were normal.

An October 1988 treatment record indicates the Veteran had not had any gastrointestinal (GI) symptoms in the past, but that he had begun having sharp episodes of abdominal pain a few weeks prior.  An Upper GI and small bowel series was normal.  The assessment was inflammatory bowel disease.  A December 2001 upper endoscopy found no pathology in the upper gastrointestinal tract to explain his epigastric pain, however, CLO test came back positive for h. pylori.  A January 2007 laboratory test also detected h. pylori.  He claims that his 
service-connected prostatitis causes him anxiety, which, in turn, caused his stomach ulcer.

So a medical nexus opinion is needed to determine the etiology of the Veteran's psychiatric disorder, hypertension, and stomach ulcer - and especially insofar as whether these conditions are traceable to his service-connected prostatitis or otherwise related to his military service.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

The Veteran is also requesting service connection for a skin condition.  There is some evidence of treatment for skin conditions during service and since service, however, there is no evidence these conditions are one in the same or interrelated.  His STRs show treatment for eczema of the left foot and leg in May 1973.  He was treated for dyshydrotic eczema of the whole body in November 1973.  His military service, as mentioned, ended in September 1974.


A February 1989 treatment record indicates a history of folliculitis or pustular eruptions on the posterior aspect of the thighs, posterior axillary areas, and back of arms in hot weather.  The assessment was keratosis pilaris.  A March 2002 VA treatment record indicates a recurrent rash around the ankles after Vietnam, but the symptoms had been gone since the mid-1980s.  A January 2005 private treatment record shows verruca vulgaris.  A March 2005 biopsy shows actinic keratosis of the right ear.

So a medical nexus opinion also is needed to determine the etiology of these several skin conditions that have been diagnosed in years past or more recently.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1. Schedule another VA compensation examination to reassess the severity of the Veteran's chronic prostatitis.  The examiner must specifically determine whether the Veteran has urine leakage, frequency, or obstructed voiding, or recurrent urinary tract infections.  And if the Veteran has these symptoms, the examiner must give a measure of the severity of these symptoms consistent with the rating criteria set forth in 38 C.F.R. § 4.115a.  The claims file, including a complete copy of this remand, must be made available to the examiner for review of the pertinent medical and other history.  

2. Also schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's psychiatric disorder (depression, anxiety or whatever the particular diagnosis) - including especially the likelihood (very likely, as likely as not, or unlikely) this condition:  (1) initially manifested during his Naval service from February 1970 to September 1974; (2) is secondary to, i.e., caused or aggravated by his service-connected chronic prostatitis; or (3) is otherwise related to his Naval service.  

The examiner should specifically state whether any currently diagnosed psychiatric disorder is related to service, including to any treatment or complaints or diagnoses in service.  In this regard, the examiner should note the treatment and evaluation the Veteran received during service concerning his complaints of nerves and claustrophobia.

All necessary diagnostic testing and evaluation needed to make these determinations should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history.  

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3. Schedule a VA compensation examination for a medical  nexus opinion concerning the etiology of the Veteran's hypertension and stomach ulcer - including especially the likelihood (very likely, as likely as not, or unlikely) these conditions:  (1) initially manifested during his Naval service from February 1970 to September 1974; (2) are secondary to, i.e., caused or aggravated by his service-connected prostatitis; (3) are secondary to a psychiatric disorder, if also determined to be related to his military service, including by way of the prostatitis; or (4) are otherwise related to his Naval service.  

4. Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of the Veteran's skin condition- including especially the likelihood (very likely, as likely as not, or unlikely) this condition:  (1) initially manifested during his Naval service from February 1970 to September 1974; (2) is the result of Agent Orange exposure in Vietnam; (3) is secondary to, i.e., caused or aggravated by his service-connected prostatitis; or (3) is otherwise related to his Naval service.  

5. Then readjudicate these remaining claims in light of all additional evidence.  If these remaining claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit written or other argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


